

Exhibit 10.2


SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) made
as of the 7th day of July, 2011 by and between ACURA PHARMACEUTICALS, INC., a
New York corporation (the “Corporation”), with offices at 616 N. North Court,
Suite 120, Palatine, Illinois 60067 and ROBERT B. JONES, residing at 20 Beekman
Terrace, Summit, New Jersey 07901 (the “Employee”).


RECITALS



 
A.
The Corporation and the Employee executed an employment agreement dated as of
March 18, 2008, as amended on April 28, 2011 (the “Employment Agreement”).




 
B.
The Corporation and the Employee now desire to further amend the Employment
Agreement as provided herein.



NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:


 
1.
Section 1.1 of the Employment Agreement is hereby deleted and replaced with the
following:



“1.1           Services.  Commencing on April 7, 2008 (the “Commencement Date”)
and during the period ending April 27, 2011, the Corporation shall employ the
Employee to render exclusive and full-time paid services to the business and
affairs of the Corporation as the Senior Vice President and Chief Operating
Officer of the Corporation, subject to the direction of the Corporation's Chief
Executive Officer ("CEO") and the Board of Directors of the Corporation, and, in
connection therewith, commencing on the Commencement Date the Employee shall
have all the duties and responsibilities customarily rendered by a Senior Vice
President and Chief Operating Officer, and as may be further reasonably and
customarily directed or requested to be performed by the CEO, to whom the
Employee shall report, or the Board of Directors.  Commencing April 28, 2011 and
during the period ending July 6, 2011 the Corporation shall employ Employee to
render exclusive and full-time paid services to the business and affairs of the
Corporation as Interim President and Chief Executive Officer, subject to the
direction of the Board of Directors of the Corporation.  Commencing July 7, 2011
the Corporation shall employ the Employee for the Term (as hereinafter defined
in Section 2 hereof), to render exclusive and full-time paid services to the
business and affairs of the Corporation as President and CEO of the Corporation,
subject to the direction of the Board of Directors of the Corporation, and in
connection therewith, the Employee shall have all of the duties and
responsibilities customarily rendered by a President and CEO, and as may be
further reasonably and customarily directed or requested to be performed by the
Board of Directors, to which the Employee shall report, and to use his
commercially reasonable best efforts, skill and abilities to promote the
interests of the Corporation and its subsidiaries. The Employee shall perform
the services of the offices described above at his home office as well as by
traveling to the Corporation's Culver, Indiana facility and Palatine, Illinois
offices and such other locations as shall be designated by the Board of
Directors from time to time, including, without limitation, the locations of
contract research organizations, clinical trial sites, and such other locations
as shall be required for meetings or presentations with prospective investors,
counsel, prospective partners and other locations as the Board of Directors
shall determine to be in the best business interests of the Corporation.”


 
2.
Section 3(a) of the Employment Agreement is hereby amended to increase the Base
Salary (as defined therein) from its current level of $338,500 to $377,000
effective as of the date of this Amendment.



 
3.
Section 3(b) of the Employment Agreement is hereby amended to increase
Employee’s annual bonus eligibility from thirty percent (30%) of Employee’s then
current Base Salary to one hundred percent (100%) of Employee’s then current
Base Salary.



 
4.
Except as expressly amended by this Amendment, the Employment Agreement remains
in full force and effect.  Capitalized terms used herein shall have the same
meaning as in the Employment Agreement unless otherwise defined herein.  This
Amendment shall be governed and construed and enforced in accordance with the
local laws of the State of New York applicable to agreements made and to be
performed entirely in New York.


 
 

--------------------------------------------------------------------------------

 


 
5.
This Amendment may be executed in one or more facsimile, pdf e-mail, or original
counterparts, each of which shall be deemed an original, but all of which taken
together will constitute one and the same instrument.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


ATTEST:
ACURA PHARMACEUTICALS, INC.
       
By: 
/s/ Peter A. Clemens
   
Peter A. Clemens,
   
Senior Vice President and
   
Chief Financial Officer
     
WITNESS:
EMPLOYEE
       
By:
/s/ Robert B. Jones
   
Robert B. Jones




 
 

--------------------------------------------------------------------------------

 